   Case: 1:13-cv-06243 Document #: 346 Filed: 04/24/20 Page 1 of 3 PageID #:5358




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DAVID BISHOP and ERIC LISH, individually           )
 and on behalf of all others similarly situated,    )
                                                    )
              Plaintiffs,                           ) No. 1:13-cv-6243
                                                    )
                                                    )
       v.                                           ) Honorable Gary Feinerman
                                                    )
 AIR LINE PILOTS ASSOCIATION,                       ) Magistrate Judge Jeffrey Cole
 INTERNATIONAL,                                     )
                                                    )
              Defendant.                            )
                                                    )

        DEFENDANT AIR LINE PILOTS ASSOCIATION INTERNATIONAL’S
                   MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Northern District of Illinois Local

Rule 56.1, Defendant Air Line Pilots Association, International (“ALPA”) hereby moves this

Court to enter summary judgment in favor of ALPA and against Plaintiffs. ALPA’s motion is

supported by a Memorandum of Law, Local Rule 56.1 Statement of Undisputed Material Facts,

and Declarations of Marcus C. Migliore and Joshua J. Ellison.



Dated: April 24, 2020                               Respectfully submitted,

                                                    AIR LINE PILOTS ASSOCIATION,
                                                    INTERNATIONAL

                                               By: /s/ Rami N. Fakhouri
                                                   One of Its Attorneys




                                               1
   Case: 1:13-cv-06243 Document #: 346 Filed: 04/24/20 Page 2 of 3 PageID #:5359




Jonathan A Cohen (pro hac vice)                     Andrew L. Goldman
Marcus C. Migliore (pro hac vice)                   Rami N. Fakhouri
Air Line Pilots Association, International          Goldman Ismail Tomaselli Brennan &
1625 Massachusetts Avenue, NW, 8th Floor              Baum LLP
Washington, DC 20036                                200 South Wacker Drive, 22nd Floor
(202) 797-4080                                      Chicago, IL 60606
jonathan.cohen@alpa.org                             Tel.: (312) 681-6000
marcus.migliore@alpa.org                            Fax: (312) 881-5191
                                                    agoldman@goldmanismail.com
                                                    rfakhouri@goldmanismail.com

Thomas N. Ciantra (pro hac vice)                    Stephen B. Moldof (pro hac vice)
Air Line Pilots Association, International          Joshua J. Ellison (pro hac vice)
7950 Jones Branch Drive, Suite 400S                 Cohen, Weiss and Simon LLP
McLean, VA 22102                                    900 Third Avenue, Suite 2100
(703) 481-2468                                      New York, NY 10022-4869
thomas.ciantra@alpa.org                             (212) 356-0208
                                                    smoldof@cwsny.com
                                                    jellison@cwsny.com

                                     Counsel for Defendant
                            Air Line Pilots Association, International




                                                2
   Case: 1:13-cv-06243 Document #: 346 Filed: 04/24/20 Page 3 of 3 PageID #:5360




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020, I electronically filed the foregoing document via

the CM/ECF system, which will send notification of such filing to all counsel of record.



                                                            /s/Rami N. Fakhouri
                                                            Rami N. Fakhouri




                                                3
